UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Or rTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12850 AVALON OIL & GAS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 84-1168832 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 7808 Creekridge Circle, Suite 105 Minneapolis, MN55439 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (952) 746-9652 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorter period that theregistrant was required to file such reports): YesxNo o (2) Has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and "smallerreporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesrNo x 468,564,125 shares of the registrant's Common Stock, $0.001 per share, wereoutstanding as of February 1, 2011. Table of Contents Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2010 (Unaudited)and March 31, 2010 3 Consolidated Statements ofOperationsfor the Three and Nine Months Ended December 31, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2010 and 2009(Unaudited) 5 Notes to ConsolidatedFinancial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition or Plan of Operation 28 Item 3. Qualitative and Quantitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits and Reports on Form 8-K 37 Signatures 38 Table of Contents ITEM 1. FINANCIAL STATEMENTS AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Note receivable - Deposits and prepaid expenses Total current assets Note receivable - Property and equipment, net Unproven oil and gas properties Producing oil and gas properties, net Intellectual property rights, net Total Assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable and accrued interest $ $ Accounts payable and accrued liabilities- related parties Due to related party – dividends payable Accrued liabilities to joint interests Notes payable – related party Notes payable, net of discount Total current liabilities Accrued asset retirement obligations liability Total liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, Series A, $0.10 par value, 1,000,000 shares authorized; 100 shares issued and outstanding - stated at redemption value Common stock, $0.001 par value; 1,000,000,000 shares authorized; 487,483,044 and 164,704,193 shares issued and outstanding at December 31, 2010 and March 31, 2010, respectively Additional paid-in capital - common stock Common stock subscribed Subscription receivable ) - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 3 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended December 31, December 31, December 31, December 31, Oil and gas sales $ Operating expenses: Lease operating expense, severance taxes and asset retirement obligations accretion Selling, general and administrative expenses Stock based compensation ) Depreciation, depletion, and amortization Impairment expense - - Total operating expenses Operating loss ) Other (income) expense: Gain on sale of well interest - - ) - Loss on extinguishment of debt - Gain on settlement of accounts payable - - ) - Loss on conversion of notes payable Interestexpense, net Total other (income) expense Loss beforetaxes ) Provision for taxes - Net loss ) Preferred stock dividend ) Net loss attributable to common stock after preferred stock dividends $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) For the Nine For the Nine Months Ended Months Ended December 31, December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on extinguishment of debt Gain on sale of Well interest ) - Gain on settlement of debt ) - Loss on conversion of notes payable - Non-cash compensation Common stock issued for financing fees - Depreciation Depletion Depreciation of asset retirement obligations liability Impairment of intangible asset - Amortization of discount on notes payable Amortization of intangible assets Net change in operating assets and liabilities: Accounts receivable Joint interest receivable ) ) Prepaid expenses Accounts payable and other accrued expenses Dividend payable to related party Due to related party Asset retirement obligation Net cash used in operating activities ) ) Cash flows from investing activities: Payments received on notes receivable - Purchase of interests in Grace wells - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from notes payable – related party - Payments on notes payable –related party ) - Proceeds from notes payable Payments on notes payable ) - Common stock issued for cash - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ - $ - Taxes $ - $ - Common stock issued in exchange for consulting services $ $ Common stock issued for conversion of note payable and accrued interest, and assumption of debt $ $ Gain on sale of well interests $ ) $ - Common stock issued in error $ $ - Loss on extinguishment of debt $ $ - Gain from settlement of debt $ ) $ - Common stock issued for financing fees $ $ - Common stock issued for directors services $ $ - See notes to consolidated financial statements. 6 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) NOTE 1:DESCRIPTION OF BUSINESS Avalon Oil & Gas, Inc. (the "Company") was originally incorporated in Colorado in April 1991 under the name Snow Runner (USA), Inc. The Company was the general partner of Snow Runner (USA) Ltd.; a Colorado limited partnership which was formed to sell proprietary snow skates under the name "Sled Dogs" and which was dissolved in August 1992. In late 1993, the Company relocated its operations to Minnesota and in January 1994 we changed our name to Snow Runner, Inc. In November 1994 we changed our name to the Sled Dogs Company. On November 5, 1997, we filed for protection under Chapter 11 of the U.S. Bankruptcy Code. In September 1998, we emerged from protection of Chapter 11 of the U.S. Bankruptcy Code. In May 1999, we changed our state of domicile to Nevada and our name to XDOGS.COM, Inc. On July 22, 2005, the Board of Directors and a majority of the Company's shareholders approved an amendment to our Articles of Incorporation to change the Company's name to Avalon Oil & Gas, Inc., and to increase the authorized number of shares of our common stock from 200,000,000 shares to 1,000,000,000 shares, par value $0.001, and engage in the acquisition of producing oil and gas properties. The Company is currently in the process of raising funds to acquire oil and gas properties and related oilfield technologies, which the Company plans to develop into commercial applications. On July 17, 2006, the Company purchased all the outstanding shares of Ultrasonic Mitigation Technologies, Inc. (UMTI) from Innovaro Corporation for 16,250,000 shares of the Company's common stock valued at $695,500. The shares were valued at the average sales price received in private placements of sales of our restricted common stock for cash. UMTI became a wholly owned subsidiary of the Company as of the date of acquisition. UMTI holds the technology license of a patented process for paraffin wax mitigation from crude oil using ultrasonic waves developed by the University of Wyoming. On November 9, 2006, the Company purchased all the outstanding shares of Intelli-Well Technologies, Inc. (IWTI) from Innovaro Corporation for 20,000,000 shares of the Company's common stock valued at $594,000. The shares were valued at the average sales price received in private placements of sales of our restricted common stock for cash. ITWI became a wholly owned subsidiary of the Company as of the date of acquisition. IWTI holds a non-exclusive license in the United States for a borehole casing technology developed by the Regents of the University of California (the "Regents") through its researchers at Lawrence Livermore National Laboratory. On March 28, 2007, the Company purchased all the outstanding shares of Leak Location Technologies, Inc. (LLTI) from Innovaro Corporation for 36,710,526 shares of the Company's common stock valued at $1,090,303. The shares were valued at the average sales price received in private placements for sales of restricted common stock for cash. LLTI became a wholly owned subsidiary of the Company as of the date of acquisition. LLTI holds a non-exclusive license in the United States for a leak detection and location technology developed by the Rensselaer Polytechnic Institute ("Rensselaer") through its researcher Michael Savic. On September 22, 2007 the Company entered into an agreement with respect to its purchase of a 75.6% interest in Oiltek, Inc. (Oiltek) for $50,000 and the right of Oiltek to market Avalon's intellectual property. Oiltek is consolidated in these financial statements with a minority interest shown. In June 2008, the Company entered into an agreement with Bedford Energy to acquire a 2.5% working interest in Grace Well #2 in East Chandler Field, Oklahoma, which had been producing 350 thousand cubic feet of gas per day.In August 2008, the Company entered into an additional agreement with BedfordEnergy (the “Expanded Bedford Agreement”) to increase its working interest in the Grace #2 from 2.5% to 7.5%; and to increase its net revenue interest in the Grace #2 to 11.95%. In addition, the Company acquired a 10% working interest and a 13.825% net revenue interest in the Grace #1, Grace #3, Grace #5A and Grace #6 wells (such interest, collectively “Bedford Assets”). The Company also acquired the right to operate the Grace Wells, and as set forth in the Acquisition Strategy section of Item 2: Management’s Discussion and Analysis, intends to increase its ownership in these wells. In September 2008, the Company sold 15% of its recently acquired interest in the Bedford Assets for cash in the amount of $262,500. In September 2008, the Company also acquired an undivided fifty (50%) percent interest in a salt water disposal well and offset and development acreage in the two quarter sections of the East Chandler Field.In addition, the Company acquired a fifty (50%) percent interest in 540 acres adjoining the 320 acre East Chandler Field. 7 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) During the three months ended June 30, 2009, the Company amended theagreement with Bedford Energy, whereby the Company transferred a 2.25% carried interest in the Grace Wells #1, #2, #3, #5A and #6 in consideration for the cancellation of the note payable and accrued interest to Bedford in the amounts of $390,000 and $18,627, respectively. During the three months ended December 31, 2009, the Company reduced the amount recorded for the assumption of accounts payable pursuant to the Bedford Energy transaction in the amount of $26,785. During the three months ended June 30, 2010, the Company sold working interests in wells located in Blackmon- Hall Unit, New Diana Field, Upshur County, Texas (the “New Diana Wells”), of which it had previously acquired a ten percent (10%) working interest in April, 2008, for a note receivable in the amount of $42,857.These properties had a net book value at the time of the saleof $20,379. This resulted in a gain from the sale of the working interest in the wells in the amount of $22,478. Interim Financial Information The accompanying unaudited interim consolidated financial statements have been prepared by the Company, in accordance with generally accepted accounting principles pursuant to Regulation S-X of the Securities and Exchange Commission.Accordingly, these interim financial statements should be read in conjunction with the Company’s financial statements and related notes as contained in Form 10-K for the year ended March 31, 2010. In the opinion of management, the interim consolidated financial statements reflect all adjustments, including normal recurring adjustments, necessary for fair presentation of the interim periods presented. The results of the operations for the three and nine months ended December 31, 2010 are not necessarily indicative of the results of operations to be expected for the full year. NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Preparation of Financial Statements The accompanying unauditedconsolidated financial statements have been prepared in accordance with accounting principlesgenerally acceptedin the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and related notes. The accompanying unauditedconsolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements of the Company and notes thereto for the year ended March 31, 2010. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (which include only normal recurring adjustments) necessary to present fairly the balance sheets of the Company and subsidiaries as of December 31, 2010 and the results of their operations for the threeand nine months ended December 31, 2010 and 2009, and cash flows for the nine months ended December 31, 2010 and 2009. The results of operations for the three and nine months ended December 31, 2010 and 2009 are not necessarily indicative of the results to be expected for the entire year. Principles of consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Ultrasonic Mitigation Technologies, Inc.; Intelli-Well Technologies, Inc. and Leak Location Technologies, Inc. along with75.6 % owned Oiltek, Inc. All significant inter-company items have been eliminated in consolidation. Going Concern The December 31, 2010, consolidated financial statements have been prepared assuming the Company will continue as a going concern. However, the Company has incurred a loss of $28,420,997 from inception through December 31, 2010, and has a working capital deficiencyof $1,232,113 at December 31, 2010. The Company currently has minimal revenue generating operations and expects to incur substantial operating expenses in order to expand its business. As a result, the Company expects to incur operating losses for the foreseeable future. 8 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. We intend to attempt to raise additional equity and/or debt financing to provide funds to acquire oil and gas producing properties, as we have done this past quarter. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates and assumptions. Basis of Accounting The Company's financial statements are prepared using the accrual method of accounting. Cash Equivalents Cash and cash equivalents consist primarily of cash on deposit, certificates of deposit, money market accounts, and investment grade commercial paper that are readily convertible into cash and purchased with original maturities of three months or less. The Company maintains its cash balances at several financial institutions. Accounts at the institutions are insured by the Federal Deposit Insurance Corporation up to $250,000. Fair Value of Financial Instruments The Company's financial instruments are cash and cash equivalents, accounts receivable, accounts payable, notes payable, and long-term debt. The recorded values of cash and cash equivalents, accounts receivable, and accounts payable approximate their fair values based on their short-term nature. The recorded values of notes payable and long-term debt approximate their fair values, as interest approximates market rates. Accounts Receivable Management periodically assesses the collectability of the Company's accounts receivable. Accounts determined to be uncollectible are charged to operations when that determination is made. The Company had an allowance for doubtful accounts receivable of $56,219 and $19,696 at December 31, 2010 and March 31, 2010. Oil and Natural Gas Properties The Company follows the full cost method of accounting for natural gas and oil properties prescribed by the Securities and Exchange Commission ("SEC").Under the full cost method, all acquisition, exploration, and development costs are capitalized. The Company capitalizes all internal costs, including: salaries and related fringe benefits of employees directly engaged in the acquisition, exploration and development of natural gas and oil properties, as well as other identifiable general and administrative costs associated with such activities.During the three and nine months ended December 31, 2010 and year ended March 31, 2010, no acquisition costs were capitalized as such costs were immaterial. 9 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Other Property and Equipment Other property and equipment is reviewed on an annual basis for impairment and as of March 31, 2010, the Company had not identified any such impairment. Repairs and maintenance are charged to operations when incurred and improvements and renewals are capitalized. Other property and equipment are stated at cost. Depreciation is calculated using the straight-line method for financial reporting purposes and accelerated methods for tax purposes. Their estimated useful lives are as follows: Office Equipment 5-7 Years Asset Retirement Obligations In accordance with the provisions of Financial Accounting Standards Board “FASB” Accounting Standard Codification “ASC” 410-20-15, the Company records the fair value of its liability for asset retirement obligations in the period in which it is incurred and a corresponding increase in the carrying amount of the related long live assets. Over time, the liability is accreted to its present value at the end of each reporting period, and the capitalized cost is depreciated over the useful life of the related assets. Upon settlement of the liability, the Company will either settle the obligation for its recorded amount or incur a gain or loss upon settlement. The Company's asset retirement obligations relate to the plugging and abandonment of its oil properties. Intangible Assets The cost of licensed technologies acquired is capitalized and will be amortized over the shorter of the term of the licensing agreement or the remaining life of the underlying patents. The Company evaluates recoverability of identifiable intangible assets whenever events or changes in circumstances indicate that intangible assets carrying amount may not be recoverable. Such circumstances include, but are not limited to: (1) a significant decrease in the market value of an asset, (2) a significant adverse change in the extent or manner in which an asset is used, or (3) an accumulation of cost significantly in excess of the amount originally expected for the acquisition of an asset. The Company measures the carrying amount of the assets against the estimated undiscounted future cash flows associated with it. During the three months ended December 31, 2010, there were no such events or changes in circumstances which indicated assets may not be recoverable. Should the sum of the expected cash flows be less than the carrying amount of assets being evaluated, an impairment loss would be recognized. The impairment loss would be calculated as the amount by which the carrying amount of the assets, exceed fair value. Estimated amortization of intangible assets over the next five years is as follows: December 31, $ $ The carrying value of the assets does not exceed fair value at December 31, 2010, and no impairment charge has been recorded during the three and nine months ended December 31, 2010. 10 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Stock Based Compensation In December 2004, ASC 718-10, Share Based Payment, ASC 718-10 eliminates accounting for share-based compensation transaction using the intrinsic value method and requires instead that such transactions be accounted for using a fair-value-based method. The Company has elected to adopt the provisions of ASC 718-10 effective January 1, 2006, under the modified prospective transition method, in which compensation cost was recognized beginning with the effective date (a) based on the requirements of ASC 718-10 for all share-based payments granted after the effective date and (b) based on the requirements of ASC 718-10 for all awards granted to employees prior to the effective date of ASC 718-10 that remain unvested on the effective date. Warrants The value of warrants issued is recorded at their fair values as determined by use of a Black Scholes Model at such time or over such periods as the warrants vest. Loss per Common Share ASC 260-10-45 requires presentation of "basic" and "diluted" earnings per share on the face of the statements of operations for all entities with complex capital structures. Basic earnings per share are computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted during the period. Dilutive securities having an antidilutive effect on diluted earnings per share are excluded from the calculation. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financialstatement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. ASC 740-10-25 is intended to clarify the accounting for uncertainty in income taxes recognized in a company's financial statements and prescribes the recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC 740-10-25 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Under ASC 740-10-25, evaluation of a tax position is a two-step process. The first step is to determine whether it is more-likely-than-not that a tax position will be sustained upon examination, including the resolution of any related appeals or litigation based on the technical merits of that position. The second step is to measure a tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements. A tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent period in which the threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not criteria should be de-recognized in the first subsequent financial reporting period in which the threshold is no longer met. 11 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Reclassifications Certain reclassifications have been made to the prior years' financial statements to conform to the current year presentation. These reclassifications had no effect on previously reported results of operations or retained earnings. Revenue Recognition In accordance with the requirements of SEC Staff Accounting Bulletin Topic 13A "Revenue Recognition", revenues are recognized at such time as (1) persuasive evidence of an arrangement exists, (2) delivery has occurred or services have been rendered, (3) the seller's price to the buyer is fixed or determinable and (4) collectability is reasonably assured. Specifically, oil and gas sales are recognized as income at such time as the oil and gas are delivered to a viable third party purchaser at an agreed price. Interest income is recognized as it is earned. During the three months ended December 31, 2010, the Company entered into a contractual dispute with a well operator (the “Operator”) which currently operates three of the Company’s producing leaseholds.As a result of this dispute, the Operator is withholdingfrom the Company cash payments related to revenue fromthese leaseholds. The Company has estimatedthis amount to be $33,500 based upon the historical production of these wells, and we have recognized revenue and accounts receivable in this amount during the three months ended December 31, 2010. Long-Lived Assets Equipment is stated at acquired cost less accumulated depreciation.Office equipment is depreciated on the straight-line basis over the estimated useful lives (five to seven years). Impairment of long-lived assets is recognized when events or changes in circumstances indicate that the carrying amount of the asset or related group of assets may not be recoverable.If the expected future undiscounted cash flows are less than the carrying amount of the asset, an impairment loss is recognized at that time.Measurement of impairment may be based upon appraisal, market value of similar assets or discounted cash flows. During the three and nine months ended December 31, 2010, the Company recognized no such expense during the period. New Accounting Pronouncements Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 3: NOTE RECEIVABLE During the nine months ended December 31, 2010, the Company entered into an agreement to sellits working interest in the New Diana Wells to KROG, the well operator, for a non- interest bearing notereceivable in the amount of $42,857.This note is payable in monthly principalinstallments of $714 for sixty (60) months, with payments beginning on August 20, 2010.The note matures on July 20, 2015.In the event that the payor defaults on the note receivable, the note will accrue interest at a rate of ten percent (10%) per annum.If thepayor prepays the note receivable, the principal balance of the note will be discounted by one hundred twenty percent (120%) of the amount of the prepayment. During the three and nine months ended December 31, 2010, the Company received payments in the amount of $3,571. As of December 31, 2010, the outstanding balance of the note was $39,286,$8,571 has been recorded as a current note receivable and the long-term portion has been recordedin the amount of $30,714. 12 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) NOTE 4: RECEIVABLE FROM JOINT INTERESTS The Company is the operator of certain wells acquired in the Expanded Bedford Agreement.Pursuant to a joint interest operating agreement (the “Joint Interest Agreement”), the Company charges the other owners of the Grace Wells for their pro-rata share of operating and work-over expenses.These receivables are carried on the Company’s balance sheet as Receivable from Joint Interests at December 31, 2010 and March 31, 2010, the amount of these receivables is $0.During the year ended March 31, 2010, the Company deemed the collectability of the receivable from joint interests in the amount of $168,502 unlikely.As a result, the Company charged $168,502 to operations during the year ended March 31, 2010 as bad debt expense. NOTE 5: PROPERTY AND EQUIPMENT A summary of property and equipment at December 31, 2010and March 31, 2010, is as follows: December 31, 2010 March 31, 2010 Office Equipment $ $ Leasehold improvements Less: Accumulated depreciation ) ) Total $ $ Depreciation expense for the three months ended December 31, 2010 and 2009 was $2,475 and $2,752, respectively.Depreciation expense for the nine months ended December 31, 2010 and 2009 was $7,425 and $7,841, respectively. NOTE 6: INTELLECTUAL PROPERTY RIGHTS A summary of the intellectual property rights at December 31, 2010 and March 31, 2010, are as follows: December 31, 2010 March 31, 2010 Ultrasonic Mitigation Technology $ $ Intelli-Well Technologies Leak Location Technology BIO-CAT Well and pipeline Less: accumulated amortization ) ) Total $ $ Amortization expense for the three months ended December 31, 2010 and 2009 was $10,646.Amortization expense for the nine months ended December 31, 2010 and 2009 was $31,938 and $121,057, respectively.During the year ended March 31, 2010, the Company determined that the Leak Location Technology license and the BIO-CAT Technology license value was impaired, which resulted in the impairment expense of $564,711 for the year ended March 31, 2010. Estimated amortization of intangible assets over the next five years is as follows: December 31, $ $ 13 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) NOTE7: OIL AND GAS PROPERTY ACTIVITY The Company purchased a five percent (5%) working interest in 1,280 acres in Lipscomb County, Texas in December, 2007.The Waters #3-328 well was drilled and completed in April, 2008 and put into productionin September,2008. The Company acquired a ten percent (10%) working interest in the Blackmon – Hall Unit, New Diana Field, Upshur County, Texasin April, 2008.The work-over on the Annie Blackmon well and the R. L. Hall were completed in June, 2008 and put into production August, 2008.The company sold this working interest in June 2010. In April 2008, the Company increased its working interest in the Janssen #1A well to 7.5% for $37,500. In June 2008, the Company entered into an agreement with Bedford Energy to acquire a 2.5% working interest in Grace Well #2 in East Chandler Field, Oklahoma, which had been producing 350 thousand cubic feet of gas per day, for $40,000.In August 2008, the Company entered into an additional agreement with Bedford Energy (the “Expanded Bedford Agreement”) to increase its working interest in the Grace #2 well from 2.5% to 7.5%; and to increase its net revenue interest in the Grace #2 well to 11.95%. In addition, the Company acquired a 10% working interest and a 13.825% net revenue interest in the Grace #1, Grace #3, Grace #5A and Grace #6 wells (such interest, collectively, the “Bedford Assets”). In September 2008, the Company sold a 15% of its recently acquired interest in the Bedford Assets, for cash in the amount of $262,500, resulting in a loss of $37,500. In December 2008, the Company and Bedford Energy, Inc. agreed to amend the Original Bedford Agreement, and on December 8, 2008, the Company entered into an amended agreement with Bedford Energy (the “Amended Bedford Agreement”).Pursuant to the terms of the Amended Bedford Agreement, The Company would pay a total of $900,000 in cash (reduced from $1,000,000 in the Original Bedford Agreement), andprovide a note in the amount of $400,000 (reduced from $750,000 in the Original Bedford Agreement, which note was subsequently cancelled when the Company agreed to assume accounts payable in the amount of $222,273 (increased from $0 in the original agreement) andissue a total of 3,500,000 shares of its common stock (increased from 2,500,000 in the original agreement) to Bedford Energy, Inc.The Company closed this transaction on December 22, 2008. In September 2008, The Company also acquired an undivided fifty (50%) percent interest in a salt water disposal well and offset and development acreage in the two quarter sections of the East Chandler Field.In addition, the Company acquired a fifty (50%) percent interest in 540 acres adjoining the 320 acre East Chandler Field. As part of theExpanded Bedford Agreement, the Company also acquired the right to operate Grace Wells #1, #2, #3, #5A, and #6 (the “Grace Wells”).The Company hired a third party to operate the Grace Wells and to upgrade the operation of the Grace Wells (“Workover”).In February and March 2009, the Company made formal buyout offers (the “Grace Wells Buyout Offer”) to the approximately 93 additional working interest holders in the Grace Wells (the “Additional Grace Wells Owners”).The Grace Wells Buyout Offer provided three options to the Additional Grace Wells Owners:(1) The Additional Grace Wells Owners would continue to participate in the operation of the Grace Wells, and would remit to the Company funds representing their pro rata portion of the Workover costs; (2) The Additional Grace Wells Owners would sell their interests in the Grace Wells to the Company for cash and stock in the Company; (3) The Additional Grace Wells Owners could do nothing. If this option was chosen, the Additional Grace Well Owner would retain their interest in the Grace Wells, but their pro-rata portion of the costs would be subject to a 500% penalty; in addition, their pro-rata portion of the revenue generated by the Grace Wells would be applied to their portion of the costs, including the 500% penalty, before they would receive any payment.At March 31, 2009, the approximately 93 Grace Wells investors had selected the following options:Approximately 22 selected option 1, continued participation; 29 selected option 2, the Company buyout; 17 were in Option 3, non-consent; and 25 were still pending and had not made a selection. In April 2009, the Company and Bedford Energy, Inc. agreed to amend the Amended Bedford Agreement, whereby the Company transferred to Bedford Energy a 2.25% carried interest in the Grace Wells #1, #2, #3 #5A, and #6 in consideration for the cancellationof the promissory note in the amount of $400,000 plus accrued interest in that amount of $18,627. 14 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) During the year ended March 31, 2010, pursuant to the terms of the Grace Well Buyout Offer, an additional 6 investors selected option 2, the Company buyout, and 2 additional investor selected option 1, continued participation. The table below shows the Company’s working interests in the Grace Wells as of December 31, 2010: Well December 31, 2010 Working Interest Grace #1 46 % Grace #2 27 % Grace #3 41 % Grace #5A 36 % Grace #6 33 % The Company has reached an agreement to purchase a 13.50% working interest in the Grace # 1, a 22.50% working interest in the Grace # 2, an 11.50% working interest in the Grace # 3 and Grace # 5A, and a 21.50% working interest in the Grace #6, for $40,687.50, from 15 working interest owners.We closed this transaction in January, 2011. During the three months ended June 30, 2010, the Company sold working interests in the New Diana Wells for a note receivable in the amount of $42,857.These properties has a net book value as of June 30, 2010 of $20,379, this resulted in a gain from the sale of the working interest in the wells in the amount of $22,478. Producing oil and gas properties consist of the following: December 31, 2010 March 31, 2010 Lincoln County, Oklahoma $ $ Other properties, net Asset retirement obligation Property impairments ) ) Less: Depletion ) ) Net $ $ Unproven Oil and Gas Properties The balance of unproven oil and gas properties as of December 31, 2010 and March 31, 2010 was $1,866,095. The costs of unproven properties are excluded from amortization until the properties are evaluated.We review all of our unevaluated properties annually to determine whether or not and to what extent proved reserves have been assigned to the properties and otherwise if impairment has occurred.Unevaluated properties are grouped by major prospect area where individual property costs are not significant and are assessed individually when individual costs are significant. The Company reviews oil and gas properties annually, so no impairment was taken for the period ended December 31, 2010. NOTE 8: ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities consisted of the following: December 31, 2010 March 31, 2010 Accounts payable $ $ Accrued interest Total $ $ 15 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) NOTE 9: NOTES PAYABLE December 31, 2010 March 31, 2010 On May 8, 2005, the Company entered into a convertible note payable agreement with a shareholder in the amount of $100,000. The note carries an interest rate of 10% per annum and a maturity date of November 8, 2006. The note holder has the right to convert the note and accrued interest at a rate of $0.01 per share. The value of this conversion feature was treated as a loan discount for the full $100,000 of the loan and was amortized to interest expense over the life of the loan. On May 8, 2007 the note was extended for one year. The conversion feature of the note was valued at $25,852 and was treated as a prepaid loan costs. The prepaid loan costs have been amortized over the life of the new note. On October 19, 2007, the note holder converted $30,000 of principal plus accrued interest of $16,152 for 1,350,000 shares of common stock. On November 30, 2007, the note holder converted $10,000 of principal for 950,000 shares of common stock. On January 31, 2008, the note holder converted $10,000 of principal and accrued interest of $600 for 1,250,000 shares of common stock. On February 29, 2008, the note holder converted $8,000 of principal for 1,250,000 shares of common stock. On March 31, 2008, the note holder converted $5,000 of principal for 1,250,000 shares of common stock. On March 31, 2008, the note holder converted $5,000 of principal for 1,250,000 shares of common stock. On June 6, 2008, the note holder converted $7,000 of principal and $1,372 of accrued interest for 1,550,000 shares of common stock. On June 23, 2008, the note holder converted $10,000 of principal and $395 of accrued interest for 1,500,000 shares of common stock. On October 15, 2008, the note holder converted $5,000 of principal and $10,000 of interest for 3,300,000 shares of common stock. On December 3, 2008, the note holder converted $3,000 of principal and $201 of interest for 2,000,000 shares of common stock. On February 24, 2009, the note holder converted $2,000 of principal and $167 of accrued interest into 4,000,000 shares of common stock During the three months ended September 30, 2009, the Company issued 33,000,000 shares for the conversion of $2,000 of principal and $367 of accrued interest on this note, and for other consideration. During the three months ended December 31, 2009, the Company issued 30,000,000 shares of common stock for the conversion of $1,000 principal and $361 of accrued interest on this note and for other considerations. During the three months ended June 30, 2010, the Company issued 32,000,000 shares of common stock for the conversion of $1,000 principal and $380 of accrued interest on this note and for other considerations (see note 12). During the three months ended September 30, 2010, the Company issued 60,000,000 shares of common stock for the conversion of $1,000 principal and $166 of accrued interest on this note and for other considerations (see note 12). Interest in the amount of $126 and $176 was accrued on this note during the three months ended December 31, 2010 and 2009, respectively. Interest in the amount of $413 and $903 was accrued on this note during the nine months ended December 31, 2010 and 2009, respectively. As of September 30, 2009, the 6,000,000 shares for the conversion on February 24, 2009 have not been issued, these shares are shown as common stock subscribed on the Company’s balance sheet as of December 31, 2009. During the year ended March 31, 2010, the Company extended the maturity date of this note until April 1, 2010. During the three months ended June 30, 2010, the Company extended the maturity date of this note until April 1, 2011 $ $ 16 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) December 31, 2010 March 31, 2010 On November 11, 2008, the Company issued a convertible promissory note to an investor in the amount of $50,000. The note carries an interest rate of 10% per annum and a maturity date of October 1, 2009. The note holder has the right to convert the note and accrued interest into shares of the Company’s common stock at a rate of $0.10 per share. In addition to the note, the investor received three-year warrants to purchase 500,000 shares of the Company’s common stock at a price of $0.10 per share. The Company valued these warrants using the Black-Sholes valuation model, and charged the fair value of the warrants in the amount of $11,310 as a discount on notes payable. The discount is being amortized to interest expense over the life of the note via the effective interest method. Interest in the amount of $756 and $1,260 was accrued on this note during the three months ended December 31, 2010 and 2009, respectively. Interest in the amount of $2,304 and $3,729 was accrued on this note during the nine months ended December 31, 2010 and 2009, respectively. During the three months ended December 31, 2010 and 2009 the Company amortized $0 and $3,982 of the discount on the note payable to interest expense, respectively. During the nine months ended December 31, 2010 and 2009 the Company amortized $0 and $10,819 of the discount on the note payable to interest expense, respectively. During the three months ended December 31, 2009, the Company issued 30,000,000 shares in consideration for the assumption by a third party of $10,000 this note and interest of $1,068, and for other consideration. During the three months ended June 30, 2010, the Company issued 32,000,000 shares of common stock for the conversion of $1,000 principal and $380 of accrued interest on another note and for other considerations (see note 12). During the three months ended June 30, 2010, the Company extended the maturity date of this note until April 1, 2011. On December 22, 2008, the Company issued a promissory note to an investor in the amount of $150,000. This note carries an interest rate of 10% per annum and matured on December 15, 2009. In addition to the note payable, the Company issued 7,500,000 shares of common stock to the note holder. The shares are considered a discount to the note payable. At the time of the issuance of the shares to the note holder, the market price of the shares exceeded the fair value of the note payable; as a result the value of the discount was capped at the face value of the note, $150,000. The discount will be amortized to interest expense over the life of the note, 1 year, via the effective interest method. Interest in the amount of $3,781 was accrued on this note during the three months ended December 31, 2010 and 2009. Interest in the amount of $11,301 was accrued on this note during the nine months ended December 31, 2010 and 2009. During the three months ended December 31, 2010 and 2009 the Company amortized $0 and $103,711 of the discount on the note payable to interest expense, respectively. During the nine months ended December 31, 2010 and 2009 the Company amortized $0 and $146,745 of the discount on the note payable to interest expense, respectively. During the three months ended June 30, 2010, the Company extended the maturity date of this note until April 1, 2011. 17 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) December 31, 2010 March 31, 2010 On December 31, 2008, the Company received a cash advance from an investor in the amount of $100,000. On January 1, 2009, the Company received an additional $50,000 and the Company entered into a note payable agreement in the amount of $150,000. The note bears interest at a rate of 10% per annum and matured on December 15, 2009. In additional to the note payable, the Company issued 7,500,000 shares of common stock to the note holder. The shares are considered a discount to the note payable. At the time of issuance of the shares to the note holders, the market price of the shares exceeded the fair value of the note payable; as a result the value of the discount was capped at the face value of the note, $150,000. The discount will be amortized over the life of the note via the effective interest method. Interest in the amount of $3,781 was accrued on this note during the three months ended December 31, 2010 and 2009. Interest in the amount of $11,301 was accrued on this note during the nine months ended December 31, 2010 and 2009. During the three months ended December 31, 2010 and 2009 the Company amortized $0 and $108,493 of the discount on the note payable to interest expense, respectively. During the nine months ended December 31, 2010 and 2009 the Company amortized $0 and $148,029 of the discount on the note payable to interest expense, respectively. During the three months ended June 30, 2010, the Company extended the maturity date of this note until April 1, 2011. On January 27, 2009, the Company issued a promissory note to an investor in the amount of $50,000. The note carries an interest rate of 10% per annum and matured on December 15, 2009. In addition to the note payable, the Company issued 1,000,000 shares of common stock to the note holder. The shares are considered a discount to the note payable. The shares are valued using the closing market price on the date the note was signed and have a value of $25,000. The discount will be amortized over the life of the note via the effective interest method. Interest in the amount of $1,260 was accrued on this note during the three months ended December 31, 2010 and 2009. Interest in the amount of $3,767 was accrued on this note during the nine months ended December 31, 2010 and 2009. During the three months ended December 31, 2010 and 2009 the Company amortized $0 and $18,102 of the discount on the note payable to interest expense, respectively. During the nine months ended December 31, 2010 and 2009 the Company amortized $0 and $24,672 of the discount on the note payable to interest expense, respectively. During the three months ended June 30, 2010, the Company extended the maturity date of this note until April 1, 2011. On July 15, 2009, the Company issued a promissory note to a related party in the amount of $6,000. The note carries an interest rate of 10% per annum and matured on December 15, 2009. Interest in the amount of $151 was recorded for the three months ended December 31, 2010 and 2009, respectively. Interest in the amount of $452 and $278 was recorded for the nine months ended December 31, 2010 and 2009, respectively. During the three months ended June 30, 2010, the Company extended the maturity date of this note until April 1, 2011. 18 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) December 31, 2010 March 31, 2010 On January 22, 2010, the Company issued a promissory note to a related party in the amount of $2,000. The note carries an interest rate of 10% per annum and matures on January 22, 2011. Interest in the amount of $0 was recorded for the three months ended December 31, 2010 and 2009, respectively. Interest in the amount of $85 and $0 was recorded for the nine months ended December 31, 2010 and 2009, respectively. During the three months ended September 30, 2010 the Company repaid the $2,000 principal portion of this note. - On February 18, 2010, the Company issued a promissory note to a related party in the amount of $9,000. The note carries an interest rate of 15% per annum and matures on December 15, 2010. Interest in the amount of $0 was recorded for the three months ended December 31, 2010 and 2009, respectively. Interest in the amount of $387 and $0 was recorded for the nine months ended December 31, 2010 and 2009, respectively. During the three months ended September 30, 2010 the Company repaid the $9,000 principal portion of this note. - On March 24, 2010, the Company issued a convertible note payable in the amount of $50,000. The note carries an interest rate of 8% per annum and matures on December 26, 2010. The note holder has the right to convert the note at a rate of $0.005 per share. The beneficial conversion feature created a discount on the note in the amount of $15,000 and is being amortized using the effective interest method over the term of the note. Interest in the amount of $473 and $0 was recorded for the three months ended December 31, 2010 and 2009, respectively. Interest in the amount of $2,478 and $0 was recorded for the nine months ended December 31, 2010 and 2009, respectively. During the three months ended December 31, 2010 and 2009 the Company amortized $11,897 and $0 of the discount on the note payable to interest expense, respectively. During the nine months ended December 31, 2010 and 2009 the Company amortized $15,000 and $0 of the discount on the note payable to interest expense, respectively.During the three months ended December 31, 2010, the Company negotiatednew conversation rates with the lender, and the lender converted $9,000 of principal into 1,363,636 shares of common stock at an effective rate of $0.0066 per share; $10,000 of principal into 1,818,182 shares of common stock at an effective rate of $0.0055 per share; $10,000 of principal into 1,694,915 shares of common stock at an effective rate of $0.059 per share; $10,000 of principal into 2,083,333 shares of common stock at an effective rate of $0.0048 per share; and $5,000 of principal into 1,111,111 shares of common stock at an effective rate of $0.0045 per share. 19 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) December 31, 2010 March 31, 2010 On April 30, 2010, the Company issued a convertible note payable in the amount of $25,000. This note carries an interest rate of 8% per annum and matures on January 28, 2011. The note holder has the right to convert the note at a rate of $0.005 per share. The beneficial conversion feature created a discount on the note in the amount of $10,500 and is being amortized using the effective interest method over the term of the note. Interest in the amount of $401 and $0 was recorded for the three months December 31, 2010 and 2009, respectively. Interest in the amount of $1,239 and $0 was recorded for the nine months December 31, 2010 and 2009, respectively. During the three months ended December 31, 2010 and 2009 the Company amortized $8,665 and $0 of the discount on the note payable to interest expense, respectively. During the nine months ended December 31, 2010 and 2009 the Company amortized $9,318 and $0 of the discount on the note payable to interest expense, respectively.During the three months ended December 31, 2010, the Company negotiated a new conversation rate with the lender, and the lender converted $10,000 of principal into 2,564,103 shares of common stock at an effective rate of $0.0039 per share; and $12,000 of principal into 3,428,571 shares of common stock at an effective rate of $0.0035 per share. - On December 9, 2010, the Company issued a convertible note in the amount of $22,500.This note carried an interest rate of 8% per annum and matures on September 9, 2011.The note holder has the right to convert the note at a rate of $0.005 per share.The beneficial conversion feature created a discount on the note in the amount of $13,500 and is being amortized using the effective interest method over the term of the note.Interest in the amount of $108 and $0 was recorded for the three months ended December 31, 2010 and 2009, respectively.Interest in the amount of $108 and $0 was recorded for the nine months ended December 31, 2010 and 2009, respectively. During the three months ended December 31, 2010 and 2009 the Company amortized $0 and $0 of the discount on the note payable to interest expense, respectively. During the nine months ended December 31, 2010 and 2009 the Company amortized $0 and $0 of the discount on the note payable to interest expense, respectively. - On November 28, 2006, Oiltek, of which the Company has a majority interest in, issued a convertible note payable in the amount of $2,500. This note bears interest at a rate of 8% per annum and matured on October 1, 2007. The principal amount of the note and accrued interest are convertible into shares of the Company’s common stock at a price of $0.01 per share. A beneficial conversion feature in the amount of $2,500 was recorded as a discount to the note and was amortized to interest expense during the period ended December 31, 2006. Interest in the amount of $50 was accrued on this note during the three months ended December 31, 2010 and 2009. Interest in the amount of $150 was accrued on this note during the nine months ended December 31, 2010 and 2009. In December 2008, the maturity date of this note was extended until December 31, 2010. The Company plans to extend the maturity date of these notes until December 31, 2011, this has not been completed as of December 31, 2010. 20 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) December 31, 2010 March 31, 2010 On November 28, 2006, Oiltek, of which the Company has a majority interest in, issued a convertible note payable in the amount of $5,000. This note bears interest at a rate of 8% per annum and matured on October 1, 2007. The principal amount of the note and accrued interest are convertible into shares of the Company’s common stock at a price of $0.01 per share. A beneficial conversion feature in the amount of $5,000 was recorded as a discount to the note and was amortized to interest expense during the period ended December 31, 2006. Interest in the amount of $101 was accrued on this note during the three months ended December 31, 2010 and 2009. Interest in the amount of $301 was accrued on this note during the nine months ended December 31, 2010 and 2009. In December 2008, the maturity date of this note was extended until December 31, 2010. The Company plans to extend the maturity date of these notes until December 31, 2011, this has not been completed as of December 31, 2010. On December 10, 2006, Oiltek, of which the Company has a majority interest in, issued a convertible note payable in the amount of $5,000. This note bears interest at a rate of 8% per annum and matured on October 1, 2007. The principal amount of the note and accrued interest are convertible into shares of the Company’s common stock at a price of $0.01 per share. A beneficial conversion feature in the amount of $5,000 was recorded as a discount to the note and was amortized to interest expense during the period ended December 31, 2006. Interest in the amount of $102 was accrued on this note during the three months ended December 31, 2010 and 2009. Interest in the amount of $202 was accrued on this note during the nine months ended December 31, 2010 and 2009. In December 2008, the maturity date of the note was extended until December 31, 2010. During the three months ended September 30, 2010, the Company repaid $5,000 in principal and $1,538 in accrued interest on this note. - Total outstanding $ $ Note Unamortized Net of December 31, 2010: Amount Discounts Discount Notes payable current portion $ $ ) $ Notes payable – current portion – related party - Total $ $ ) $ Note Unamortized Net of March 31, 2010: Amount Discounts Discount Notes payable - current portion $ $ ) $ Notes payable – current portion – related party - Total $ $ ) $ Three months ended December 31, Discount on Notes Payable amortized to interest expense $ $ Nine months ended December 31, Discount on Notes Payable amortized to interest expense $ $ 21 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) NOTE 10: RELATED PARTY TRANSACTIONS Preferred Stock The 100 shares of Series A Preferred Stock, issued to an officer/director as payment for $500,000 in promissory notes, are convertible into the number of shares of common stock sufficient to represent forty percent (40%) of the fully diluted shares outstanding after their issuance. The Series A Preferred Stock pays an eight percent (8%) dividend. The dividends are cumulative and payable quarterly. The Series A Preferred Stock carries liquidating preference, over all other classes of stock, equal to the amount paid for the stock plus any unpaid dividends. The Series A Preferred Stock provides for voting rights on an "as converted to common stock" basis. During the three and nine months ended December 31, 2010 and 2009, the Company incurred $10,000 and $30,000 in preferred stock dividends, in each period, respectively. The holders of the Series A Preferred Stock have the right to convert each share of preferred stock into a sufficient number of shares of common stock to equal 40% of the then fully-diluted shares outstanding. Fully diluted shares outstanding is computed as the sum of the number of shares of common stock outstanding plus the number of shares of common stock issuable upon exercise conversion or exchange of outstanding options, warrants, or convertible securities. Common Stock The Company issued an aggregate 22,500,000 shares of common stock to three directors of the Company for services.The fair value of these shares in the amount of $89,250 was charged to operations during the three months ended September 30, 2010. Notes Payable On July 15, 2009, the Company borrowed $6,000 from an officer of the corporation. The note carried a 10% interest rate and matured on December 15, 2009. Interest in the amount of $151 was recorded for the three months ended December 31, 2010.Interest in the amount of $452 was recorded for the nine months ended December 31, 2010. The Company extended the maturity date of this note until April 1, 2011. On January 22, 2010, the Company borrowed $2,000 from an officer of the corporation.The note carries an interest rate of 10% per annum and matures on January 22, 2011.Interest in the amount of $0 was recorded for the three months ended December 31, 2010. Interest in the amount of $84 was recorded for the nine months ended December31, 2010.During the three months ended September 30, 2010, the Company repaid the principal portion of this note in the amount of $2,000. On February 18, 2010, the Company borrowed $9,000 from an officer of the corporation.The note carries an interest rate of 10% per annum and matures on December 15, 2010.Interest in the amount of $0 was recorded for the three months ended December 31, 2010. Interest in the amount of $387 was recorded for the nine months ended December 31, 2010. During the three months ended September 30, 2010, the Company repaid the principal portion of this note in the amount of $9,000. On July 1, 2010, the Company borrowed $3,000 from an officer of the corporation.The note carries an interest rate of 10% per annum and matures on July 1, 2011.Interest in the amount of $0 was recorded for the three months ended December 31, 2010. Interest in the amount of $85 was recorded for the nine months ended December 31, 2010. During the three months ended September 30, 2010, the Company repaid the principal portion of this note in the amount of $3,000. On July 2, 2010, the Company borrowed $5,000 from an officer of the corporation.The note carries an interest rate of 10% per annum and matures on July 2, 2011.Interest in the amount of $0 was recorded for the three months ended December 31, 2010. Interest in the amount of $146 was recorded for the nine months ended December 31, 2010. During the three months ended September 30, 2010, the Company repaid the principal portion of this note in the amount of $5,000. 22 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) On July 12, 2010, the Company borrowed $5,000 from an officer of the corporation.The note carries an interest rate of 10% per annum and matures on July 12, 2011.Interest in the amount of $0 was recorded for the three months ended December 31, 2010. Interest in the amount of $158 was recorded for the nine months ended December 31, 2010. During the three months ended September 30, 2010, the Company repaid the principal portion of this note in the amount of $5,000. Employment Agreements KENT RODRIGUEZ In 2009, Mr. Rodriguez, our President, was under an employment agreement dated April 1, 2008 that expires on March 31, 2013, pursuant to which he was compensated at an annual rate of $120,000. During the three and nine months ended December 31, 2010, the Company charged to operations the amount of $30,000 and $90,000 in quarterly salary for Mr. Rodriguez, respectively.During the nine months ended December 31, 2010, the Company paid $29,400 and the amount of $60,600 was accrued. A balance of $173,400 remains for salary payable to Mr. Rodriguez as of December 31, 2010 and is shown on the balance sheet as part of accounts payable and accrued liabilities to related parties. JILL ALLISON In 2009, Ms. Allison, our Vice President, was under an employment agreement dated April 1, 2008 that expires on March 31, 2011, pursuant to which she was compensated at a rate of $5,000 per month, for an annual rate of $60,000. During the quarter ended June 30, 2010, the Company increased the compensation rate for Ms. Allison, from $5,000 per month to $6,000 per month, for an annual rate of $72,000. During the three and nine months ended December 31, 2010, the Company charged to operations the amount of$18,000 and $54,000, respectively, in quarterly salary for Ms. Allison, of which $59,200 was paid to her during the nine months. A balance of $20,168 remains for salary payable to Ms. Allison as of December 31, 2010 and is shown on the balance sheet as part of accounts payable and accrued liabilities to related parties. NOTE11: INCOME TAXES ASC 740-10-25 is intended to clarify the accounting for uncertainty in income taxes recognized in a company's financial statements and prescribes the recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC 740-10-25 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Under ASC 740-10-25, evaluation of a tax position is a two-step process. The first step is to determine whether it is more-likely-than-not that a tax position will be sustained upon examination, including the resolution of any related appeals or litigation based on the technical merits of that position. The second step is to measure a tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements. A tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent period in which the threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not criteria should be de-recognized in the first subsequent financial reporting period in which the threshold is no longer met. The adoption of ASC 740-10-25 at January 1, 2007 did not have a material effect on the Company's financial position. The Company is delinquent filing tax returns with the Internal Revenue Service and state taxing authorities. The Company is currently in the process of filing these delinquent returns. We expect to file these delinquent returns on or before March 31, 2011. The filing of these returns should result in a net operating loss (NOL) carry forward which would create a deferred tax asset that would be fully reserved due to uncertainties about realization of the benefits of the carry forward. 23 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) NOTE12: SHAREHOLDERS' EQUITY Preferred Stock The Company is authorized to issue 1,000,000 shares of preferred stock, par value $0.10 per share.As of December 31, 2010, the Company has 100 shares of preferred stock issued and outstanding. The 100 shares of Series A Preferred Stock, issued to an officer/director as payment for $500,000 in promissory notes, are convertible into the number of shares of common stock sufficient to represent 40 percent (40%) of the fully diluted shares outstanding after their issuance. The Series A Preferred Stock pays an eight percent (8%) dividend. The dividends are cumulative and payable quarterly. The Series A Preferred Stock carries liquidating preference, over all other classes of stock, equal to the amount paid for the stock plus any unpaid dividends. The Series A Preferred Stock provides for voting rights on an "as converted to common stock" basis. During the three and nine months ended December 31, 2010 and 2009, the Company incurred $10,000 and $30,000 in preferred stock dividends, respectively.As of December 31, 2010, dividends in the amount of $61,200 have not been paid, and are carried on the Company’s balance sheet as Dividends Payable to Related Party. The holders of the Series A Preferred Stock have the right to convert the preferred stock into shares of common stock such that if converted simultaneously, they shall represent 40 percent (40%) of the fully diluted shares outstanding after their issuance. Fully diluted shares outstanding is computed as the sum of the number of shares of common stock outstanding plus the number of shares of common stock issuable upon exercise, conversion or exchange of outstanding options, warrants, or convertible securities. Common Stock The Company has authorized 1,000,000,000 shares of common stock with a par value of $0.001 per share. As of December 31, 2010, the Company has 487,483,044 shares of common stock issued and outstanding. During the three months ended December 31, 2010: The Company issued 1,363,636 shares of common stock for the conversion of $9,000 of principal of a note payable with an effective rate of $0.0066 per share; 1,818,182 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0055 per share; 1,694,915 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0059 per share; 2,083,333 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0048 per share; 1,111,111 shares of common stock for the conversion of $5,000 of principal on a note payable with an effective rate of $0.0045 per share; 2,564,103 shares of common stock for the conversion of principal of a note payable with an effective rate of $0.0039 per share; and 3,428,571 shares of common stock for the conversion of $12,000 of principal of a note payable with an effective conversion rate of $0.0035 per share.The Company renegotiated the conversion rate, which was originally $0.005 per share with the lender; this resulted in a loss on the conversion of notes payable in the net amount of $2,694, which was charged to operations during the three months ended December 31, 2010. The Company issued 5,000,000 shares of common stock for the third party assumption of accounts payable in the amount of $228,759 and the conversion of a note payable in the amount of $1,000 and accrued interest in the amount of $166, during the nine months ended December 31, 2010.These shares weresubscribed during the six months ended September 30, 2010, and issued during the three months ended December 31, 2010. Options There are no stock options outstanding. 24 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) Warrants During the year ended March 31, 2009, the Company issued 500,000 warrants to purchase additional shares of common stock.The value of these warrants in the amount of $11,310 was charged to discount on notes payableduring the three months ended December 31, 2008.The warrants are convertible into shares of common stock at a price of $0.10 per share, and have a 3 year term. The following table summarizes the warrants outstanding and the related prices for the shares of the Company’s common stock issued to non-employees of the Company at December 31, 2010: Warrants Outstanding Warrants Exercisable Weighted Average Weighted Average Exercise Number Remaining Contractual Weighted Average Number Remaining Contractual Prices Outstanding Life (years) Exercise Price Exercisable Life (years) $ $ Transactions involving warrants are summarized as follows: Number of Shares Weighted Average Price Per Share Outstanding at March 31, 2010 $ Granted - - Exercised - - Cancelled or expired - - Outstanding at December 31, 2010 $ NOTE 13: TECHNOLOGY LICENSE AGREEMENTS On July 12, 2006 UMTI entered into a technology license of a patented process for paraffin wax mitigation from crude oil using ultrasonic waves from the University of Wyoming. This license calls for an earned royalty of five percent on net sales of licensed technologies and services; twenty-five percent of all sublicense fees and revenues with an escalating minimum annual royalty which will be credited toward the total royalties due. On March 27, 2007 LLTI entered into non-exclusive license in the United States for a leak detection and location technology developed by the Rensselaer Polytechnic Institute ("Rensselaer") through its researcher Michael Savic. The agreement calls for a milestone license fee of $10,000 sixteen months following the effective date of the agreement or the first production introduction, whichever is sooner. A royalty fee of four and one-half percent (4.5%) of gross sales of licensed products is also required with the annual minimum royalty payments. As of March 31, 2010, the Company has accrued the $10,000 milestone license fee.During the year ended March 31, 2010, the Company determined that the Leak Location Technology license value was impaired, which resulted in the impairment expense of $534,711.As of March 31, 2010, the Company has valued this technology at $0. 25 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) On February 11, 2008 the Company entered into a technology license of a patented process for enzyme based technology for the improvement and increase of the extraction of hydrocarbons from underground. The original terms of the agreement called for a payment of $75,000, however the agreement was modified for a payment of $10,000 in cash and 200,000 shares of common stock which were valued at $20,000. Terms of the agreement call for an annual renewal fee of $100,000 on the anniversary date of the agreement. The license calls for royalties of six percent of the net sales of licensed products or services. All royalties earned during the first 365 days of the agreement shall be forgiven until such amount equals $100,000.As of March 31, 2010, the Company has accrued the annual license renewal fee of $100,000. During the year ended March 31, 2010, the Company determined that the BIO-CAT Technology license value was impaired, which resulted in the impairment expense of $30,000.As of March 31, 2010, the Company has valued this technology at $0. During the year ended March 31, 2010, the Company terminated its license agreement with BIO-CAT technologies.Pursuant to the terms of the termination agreement, the Company license fees in the amount of $200,000 were forgiven.As a result the Company recorded a gain on the cancellation of a license agreement in the amount of $200,000, during the year ended March 31, 2010. NOTE 14: EARNINGS (LOSS) PER SHARE In accordance with ASC 260-10-45, "Earnings Per Share," the basic income (loss) per common share is computed by dividing net income (loss) available to common stockholders less preferred dividends by the weighted average number of common shares outstanding. Diluted loss per common share is computed similarly to basic loss per common share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were not anti-dilutive. The following securities were not included in the calculation of diluted earnings per share because their effect was anti-dilutive. Anti-dilutive shares at December 31, 2010: The following warrants were not included in basic or fully-diluted earnings per share because the effect would have been anti-dilutive:125,000 warrants at an exercise price of $0.20 per share; 150,000warrants at an exercise price of $0.60 per share; and 500,000 warrants at an exercise price of $0.10 per share. Diluted shares does not include shares issuable to the preferred shareholder pursuant to his right to convert preferred stock into sufficient common shares sufficient to equal 40% of the post conversion outstanding shares as the effect would be anti-dilutive. Anti-dilutive shares at December 31, 2009: The following warrants were not included in fully-diluted earnings per share because the exercise prices of the warrants were greater than the average market price of the Company’s common stock: 125,000 warrants at an exercise price of $0.20 per share; 150,000 warrants at an exercise price of $0.60 per share; and 500,000 warrants at an exercise price of $0.10 per share. Diluted shares does not include shares issuable to the preferred shareholders pursuant to their right to convert preferred stock into sufficient common shares sufficient to equal 40% of the post conversion outstanding shares as the effect would be anti-dilutive. NOTE 15: REVENUE RECOGNITION During the three months ended December 31, 2010, a well operator (the “Operator”) which currently operates three of the Company’s producing leaseholds has not distributed funds from the sale of oil and gas for the months of September, October and November 2010.The Company has estimated this amount to be $33,500 based upon the historical production of these wells, and we have recognized revenue and accounts receivable in this amount during the three months ended December 31, 2010. 26 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Unaudited) NOTE 16:CONTINGENCIES In July, 2010 the Company issued 5,000,000 shares with a fair value of $17,500 and committed to issue an additional 55,000,000 shares with a fair value of $192,500to a third party for assumption of accounts payable in the amount of $228,759 and conversion of an note payable in the amount of $1,000 and accrued interest in the amount of $166.The aggregate number of shares issued or committed to be issued pursuant to this transaction was 60,000,000.The Company recorded a gain on settlement of accounts payable in the amount of $19,925.The Company may be liable for payment of these accounts payable should the third party default on its obligation to settle these liabilities on behalf of the Company.During the three months ended December 31, 2010, the Company issued an additional 5,000,000 shares for the assumption of accounts payable and conversion of note payable. The Company has estimated a portion of the revenue for the period ended December 31, 2010, as the operator of certain production leaseholds have not, as of December 31, 2010, remitted to the Company the operating statements for these wells.The Company has used historical production and revenue statistics as a basis of these estimates. NOTE 17:SUBSEQUENT EVENTS The Company has evaluated events subsequent to December 31, 2010through the filing date of this Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2010, and has disclosed such items in Note 16 “Subsequent Events” herein. The Company borrowed $450,000 from two shareholders in January, 2011.The notes mature on January 15, 2014, have an interest rate of 8%, and can be converted into the Company’s common stock at $0.005 per share. The Company issued 1,081,081 shares of common stock for a conversion of a note payable. The Company also received 20,000,000 shares which were issued to a consultant in September, 2010.These shares were returned to the Company and were cancelled. 27 Table of Contents ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with ourfinancial statements and the notes related thereto. The discussion of results,causes and trends should not be construed to infer conclusions that suchresults, causes or trends necessarily will continue in the future. Business Development We were originally incorporated in Colorado in April 1991 under the name Snow Runner (USA), Inc. We were the general partner of Snow Runner (USA) Ltd., a Colorado limited partnership which was formed to sell proprietary snow skates under the name "Sled Dogs" and which was dissolved in August 1992. In late 1993, we relocated our operations to Minnesota and in January 1994 changed our name to Snow Runner, Inc. In November 1994 we changed our name to the Sled Dogs Company. On November 5, 1997, we filed for protection under Chapter 11 of the U.S. Bankruptcy Code. In September 1998, we emerged from protection of Chapter 11 of the U.S. Bankruptcy Code. In May 1999, we changed our state of domicile to Nevada and our name to XDOGS.COM, Inc. In August 2000, following our bankruptcy, we made a decision to re-focus to a traditional wholesale to retail distributor, and obtained the exclusive North American rights to distribute high-end European outdoor apparel and equipment. We first intended to exploit these rights over the Internet under the name XDOGS.COM, Inc. However, due to the general economic conditions and the ensuing general downturn in e-commerce and internet-based businesses, we decided that to best preserve our core assets we would need to adopt a more traditional strategy. Thus, we abandoned this approach and to better reflect our new focus, we changed our name to XDOGS, Inc. On July 22, 2005, the Board of Directors and a majority of the Company's shareholders approved an amendment to our Articles of Incorporation to change the Company's name to Avalon Oil & Gas, Inc. ("Avalon"), and to increase the authorized number of shares of our common stock from 200,000,000 shares to 1,000,000,000 shares, par value $0.001, and engage in the acquisition of producing oil and gas properties. Acquisition Strategy Our strategy is to acquire oil and gas producing properties that have proven reserves and established in-field drilling locations with a combination of cash, debt, and equity. We believe that acquisition of such properties minimizes our risk, allows us to generate immediate cash flow, and provides in-field drilling locations to expand production within the proven oil and gas fields. We will aggressively develop these low cost/low risk properties in order to enhance shareholder value. In addition, Avalon's technology group acquires oil production enhancing technologies. Through its strategic partnership with InnovaroCorporation, (ASE: INV) a transfer technology company, Avalon is building an asset portfolio of innovative technologies in the oil and gas industry to maximize enhancement opportunities at its various oil and gas properties. In furtherance of the foregoing strategy, we have engaged in the following transactions during the last three years: On May 22, 2007, we acquired a seven and one-half percent (7.5%) working interest in the Janssen #1A prospect in Karnes County, Texas. The Janssen Prospect will be re-completed in the existing vertical wellbore by a sidetrack drilling procedure at a depth of approximately 10,500 feet, and test the Wilcox sand. On May 31, 2007 we announced the purchase of a 15% stake in the oil wells in the Janssen Prospect, Karnes County, Texas (the "Janssen Well"). On October 17, 2007, we signed a non-binding letter of intent with Gran Tierra Energy Colombia, Ltd. ("Gran Tierra"), a Colombian Energy company, expressing our intent to acquire Gran Tierra's interest in the Mecaya Block and the Talora Block. Pursuant to the non-binding letter of intent, we are required to pay $1,500,000 in cash for Gran Tierra's interest in the Mecaya Block. However, at this time our management does not believe that the terms of the non-binding letter of intent will be complied with, or that we will enter into a definitive agreement. On October 31, 2007, we announced in a press release that we closed upon the acquisition of non-operated production in the Lake Washington Field in Plaquemines Parish, Louisiana. Since its discovery in the 1930, the Lake Washington Field has produced approximately 350 million barrels of oil. We hold approximately a 0.70% working interest in a3 well unit that isproducing over 1000 barrels of oil per day. 28 Table of Contents On April 7, 2008 we announced in a press release our acquisition in December 2007 of a 5% working interest in the 1,280 acre Waters prospect. The first well is being drilled between two gas wells that haveproduced over 500 million cubic feet of natural gas in the two years they have been in production. In June 2008, the Company entered into an agreement with Bedford Energy to acquire a 2.5% working interest in Grace Well #2 in East Chandler Field, Oklahoma, which had been producing 350 thousand cubic feet of gas per day.In August 2008, the Company entered into an additional agreement with BedfordEnergy (the “Expanded Bedford Agreement”) to increase its working interest in the Grace #2 well from 2.5% to 7.5%; and to increase its net revenue interest in the Grace #2 well to 11.95%. In addition, the Company acquired a 10% working interest and a 13.825% net revenue interest in the Grace #1, Grace #3, Grace #5A and Grace #6 wells.In March, 2009 Avalon additionally increased its working interest in the Grace wells as follows: in the Grace #1 to 42.125%; in the Grace # 2 to 30.5%; in the Grace #3 to 39.0%, in the Grace #5A to 40.0%, and in the Grace #6 to 34.0%. In September 2008, the Company sold 15% of its recently acquired interest in the Bedford assets, for cash in the amount of $262,500. The Company also acquired an undivided fifty (50%) percent interest in a salt water disposal well and offset and development acreage in the two quarter sections of the East Chandler Field.In addition, the Company acquired a fifty (50%) percent interest in 540 acres adjoining the 320 acre East Chandler Field. As part of theExpanded Bedford Agreement, the Company also acquired the right to operate Grace Wells #1, #2, #3, #5A, and #6 (the “Grace Wells”).The Company hired a third party to operate the Grace Wells and to upgrade the operation of the Grace Wells (“Workover”).In February and March 2009, the Company made formal buyout offers (the “Grace Wells Buyout Offer”) to the approximately 93 additional working interest holders in the Grace Wells (the “Additional Grace Wells Owners”).The Grace Wells Buyout Offer provided three options to the Additional Grace Wells Owners:(1) The Additional Grace Wells Owners would continue to participate in the operation of the Grace Wells, and would remit to the Company funds representing their pro rata portion of the Workover costs; (2) The Additional Grace Wells Owners would sell their interests in the Grace Wells to the Company for cash and stock in the Company; (3) The Additional Grace Wells Owners could do nothing. If this third option was chosen, the Additional Grace Well Owner would retain their interest in the Grace Wells, but their pro-rata portion of the costs would be subject to a 500% penalty; in addition, their pro-rata portion of the revenue generated by the Grace Wells would be applied to their portion of the costs, including the 500% penalty, before they would receive any payment.As of June 30, 2010, the approximately 93 Grace Wells investors had selected the following options:Approximately 22 selected option 1, continued participation; 29 selected option 2, the Company buyout; 17 were in Option 3, non-consent; and 25 were still pending and had not made a selection. During the three months ended June 30, 2009, the Company amended the agreement with Bedford Energy, whereby the Company transferred a 2.25% carried interest in the Grace Wells #1, #2, #3, #5A and #6 in consideration for the cancellation of the note payable and accrued interest to Bedford in the amounts of $390,000 and $18,627, respectively. During the three months ended December 31, 2009, the Company reduced the amount recorded for the assumption of accounts payable pursuant to the Bedford Energy transaction in the amount of $26,785. Also during the three months ended December 31, 2009, the Company determined that the Leak Location Technology license and the BIO-CAT Technology license value were impaired, which resulted in a write-down of $564,711. The Company has reached an agreement to purchase a 13.50% working interest in the Grace # 1, a 22.50% working interest in the Grace # 2, an 11.50% working interest in the Grace # 3 and Grace # 5A, and a 21.50% working interest in the Grace #6, for $40,687.50, from 15 working interest owners.We closed this transaction in January 2011. During the three months ended June 30, 2010, the Company sold working interests in the wells located in Blackmon- Hall Unit, New Diana Field, Upshur County, Texas (the “New Diana Wells”), of which it had previously acquired a ten percent (10%) working interest in April, 2008, for a note receivable in the amount of $42,857.These properties has a net book value as of June 30, 2010 of $20,379, this resulted in a gain from the sale of the working interest in the wells in the amount of $22,478. We plan to raise additional capital during the coming fiscal year, but currently have not identified additional funding sources. Our ability to continue operations is highly dependent upon our ability to obtain additional financing, or generate revenues from our acquired oil and gas leasehold interests, none of which can be guaranteed. 29 Table of Contents Ultimately, our success is dependent upon our ability to generate revenues from our acquired oil and gas leasehold interests, and to achieve profitability, which is dependent upon a number of factors, including general economic conditions and the sustained profitability resulting from the operation of the acquired oil and gas leaseholds. There is no assurance that even with adequate financing or combined operations, we will generate revenues and be profitable. PATENTS, TRADEMARKS, AND PROPRIETARY RIGHTS On May 17, 2006, The Company signed a strategic alliance agreement with Innovaro Corporation, a technology transfer company to develop a portfolio of new technologies for the oil and gas industry. On July 17, 2006, we acquired Ultrasonic Mitigation Technologies, Inc. ("UMTI"). UMTI holds the exclusive worldwide license for the mitigation of paraffin wax deposition from crude oil using ultrasonic waves. This technology was developed at the University of Wyoming by Dr. Brian Towler. On November 9, 2006, we acquired Intelli-Well Technologies, Inc., ("IWT"). IWT holds a license for borehole casing technology developed by researchers at Lawrence Livermore National Laboratory. On March 29, 2007, we acquired Leak Location Technologies, Inc., ("LLT"). LLT owns an exclusive license to a system for determining the presence and location of leaks in underground pipes. On May 17, 2007, The Company renewed its strategic alliance agreement with Innovaro Corporation, a technology transfer company, to develop a portfolio of new technologies for the oil and gas industry. On August 13, 2007, The Company received notice that the U.S. Patent and Trademark Offices approved the patent application for Avalon's paraffin wax mitigation system, being marketed as Ultrasonic Mitigation Solutions(TM) (the "Patent"). Currently available solutions to paraffin wax deposits and build-up in oil production rely upon chemical solvents, which not only require repeated mechanical pigging operation and costly workovers to maintain production capacity, butcan also result in environmental liabilities. In contrast, the Patent utilizes ultrasonic waves to fragment current paraffin deposits in the production's tubing and prevent future wax formation in an environmentally safe process. On August 16, 2007, Kent Rodriguez, the Company's President and CEO, presented a proposal to the Board of Directors to spin-off Oiltek Inc. ("Oiltek"), which specializes in oil and gas recovery technology to Avalon's shareholders. The oil and gas technology include, but are not limited, to the Patent; a system to detect hazardous gas leaks including small leaks in natural gas pipelines; and a system for intelligent drilling and completion sensors to provide real-time oil reservoir monitoring of subsurface information. On September 22, 2007 the Company entered into an agreement with respect to its purchase of a 75.6% interest in Oiltek for $50,000 and the right of Oiltek to market Avalon's intellectual property. Going Concern The December 31, 2010, financial statements have been prepared assuming the Company will continue as a going concern. However, the Company has incurred a loss of $28,420,997 from inception through December 31, 2010, and has a working capital deficiencyof $1,232,113 at December 31, 2010. The Company currently has minimal revenue generating operations and expects to incur substantial operating expenses in order to expand its business. As a result, the Company expects to incur operating losses for the foreseeable future. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. We will continue to raise additional equity and/or debt financing to provide funds to acquire oil and gas producing properties, as we have done this past quarter. 30 Table of Contents Financing Activities We have been funding our obligations through the issuance of our Common Stockfor services rendered for notes payable owed or for cash in private placements. The Company may seekadditional funds in the private or public equity or debt markets in order toexecute its plan of operation and business strategy. There can be no assurancethat we will be able to attract capital or obtain such financing when needed oron acceptable terms in which case the Company's ability to execute its businessstrategy will be impaired. Results of Operations Three months ended December 31, 2010 compared to the three months ended December 31, 2009: Revenues Revenues for the three months ended December 31, 2010 were $56,935, a decrease of approximately 17% compared to revenues of $68,545 for the three months ended December 31, 2009.Revenues from the sale of oil and gas decreased as a result of the lower market price for oil and natural gas, andthe Company’s decision to shut-in the wells in the Grace Field due to the weakness in the market price of natural gas. Lease Operating Expenses During the three months ending December 31, 2010, our lease operating expenses were $53,903, an increase of $34,007 or approximately 171% compared to $19,896 for the three months ended December 31, 2009.This increase was due to the work over costs incurredin Plaquemines Parish, Louisiana, and Camp County andKarnes County, Texas. Selling, General, and Administrative Expenses Selling, general and administrative expenses for the three months ended December 31, 2010 were $214,139 an increase of $121,739 or approximately 132% compared to selling, general and administrative expenses of $92,400 during the three months ended December 31, 2009, this increase was due to the expenses associated with the equity fundraising efforts by the Company.Selling, general and administrative expenses for the three months ended December 31, 2010 consisted primarily of legal and accounting fees in the amount of $51,764; payroll and related costs of $48,424; office expenses of $15,372; facilities costs in the amount of $14,537; financing fees of $13,260; travel and entertainment expenses of $12,733;dividend expense of $10,000; consulting fees of $3,927; insurance of expense of $4,274; and investor relations costs of $1,292. Non-Cash Compensation Non-cash compensation for the three months ended December 31, 2010 was $3,500, an increase of $11,367 or approximately 144% compared to non-cash compensation of ($7,867) for the three months ended December 31, 2009.This increase was the result of common stock issuances to consultants and directors as payment for services. Loss on Conversion of Notes Payable During the three months ended December 31, 2010, the Company issued 1,363,636 shares of common stock for the conversion of $9,000 of principal of a note payable with an effective rate of $0.0066 per share; 1,818,182 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0055 per share; 1,694,915 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0059 per share; 2,083,333 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0048 per share; 1,111,111 shares of common stock for the conversion of $5,000 of principal on a note payable with an effective rate of $0.0045 per share; 2,564,103 shares of common stock for the conversion of principal of a note payable with an effective rate of $0.0039 per share; and 3,428,571 shares of common stock for the conversion of $12,000 of principal of a note payable with an effective conversion rate of $0.0035 per share.The Company renegotiated the conversion rate, which was originally $0.005 per share with the lender, this resulted in a loss on the conversion of notes payable in the amount of $2,694, which was charged to operations during the three months ended December 31, 2010. 31 Table of Contents Loss on Extinguishment of Debt During the three months ended December 31, 2009, the Company agreed to issued 30,000,000 shares of common stock for the conversion of debt in the amount of $1,361 and the assumption ofnotes payable and accrued interest in the amount of $11,068. This resulted in a loss on extinguishment of debt in the amount of $242,570. There is no comparable expense during the period ended December 31, 2010. Impairment Expense During the three months ended December 31, 2009, the Company determined that the value of the Leak Location Technology license and the BIO-CAT license were no longer of value, as a result the Company expensed the remaining value of $564,711 to operations during the period.There is no comparable expense during the period ended December 31, 2010. Depreciation, Depletion, and Amortization Depreciation, Depletion, and Amortization were $27,558 for the three months ended December 31, 2010, a decrease of $79,069 or approximately 74% compared to $106,627for the three months ended December 31, 2009.The reason for the decrease is the reduction in the amortization of the technologies that were acquired from Innovaro Corporation. Interest Expense, net of Interest Income Interest expense, net of interest income, amounted to $26,308 for the three months ended December 31, 2010, a decrease of $210,329,or approximately 89%compared to interest expense, net of interest income, of $236,637 for the three months ending December 31, 2009. This decrease is due to the conversion and assumption of notes payable by investors. Net Loss For the reasons stated above, our net loss for the three months ended December 31, 2010, amounted to $271,167, a decrease of $915,262 or approximately 77% compared to a net loss of $1,186,429 during the prior period. Nine months ended December 31, 2010 compared to the nine months ended December 31, 2009: Revenues Revenues for the nine months ended December 31, 2010 were $134,916, a decrease of approximately 30% compared to revenues of $193,557 for the nine months ended December 31, 2009.Revenues from the sale of oil and gas decreased as a result of the lower market price for oil and natural gas, andthe Company’s decision to shut-in wells in the Grace Field due to the weakness in the market price of natural gas. Lease Operating Expenses During the nine months ending December 31, 2010, our lease operating expenses were $111,175, an increase of $9,595 or approximately 9% compared to $101,580 for the nine months ended December 31, 2009.This increase was due to the work over costs incurredin Plaquemines Parish, Louisiana, and Camp County andKarnes County, Texas. Selling, General, and Administrative Expenses Selling, general and administrative expenses for the nine months ended December 31, 2010 were $781,256 an increase of $349,698 or approximately 81% compared to selling, general and administrative expenses of $431,558 during the nine months ended December 31, 2009, this increase was due to the expenses associated with the equity fundraising efforts by the Company.Selling, general and administrative expenses for the nine months ended December 31, 2010 consisted primarily of legal and accounting fees in the amount of $199,159; payroll and related costs of $147,504; financing fees of $129,820; travel and entertainment expenses of $72,630; office expenses of $54,141; consulting fees of $42,942; facilities costs in the amount of $32,708;dividend expense of $30,000; investor relations costs of $18,185; and insurance of expense of $11,797. 32 Table of Contents Impairment Expense During the nine months ended December 31, 2009, the Company determined that the value of the Leak Location Technology license and the BIO-CAT license were no longer of value, as a result the Company expensed the remaining value of $564,711 to operations during the period.There is no comparable expense during the period ended December 31, 2010. Non-Cash Compensation Non-cash compensation for the nine months ended December 31, 2010 was $274,633, an increase of $256,550 or approximately 1,419% compared to non-cash compensation of $18,083 for the nine months ended December 31, 2009.This increase was the result of common stock issuances to consultants and directors as payment for services. Depreciation, Depletion, and Amortization Depreciation, Depletion, and Amortization were $89,602 for the nine months ended December 31, 2010, a decrease of $492,198 or approximately 85% compared to $581,800for the nine months ended December 31, 2009.The reason for the decrease is the reduction in the amortization of the technologies that were acquired from Innovaro Corporation. Gain from Sale of Property During the nine months ended December 31, 2010, the Company sold oil and gas properties for a gain of $22,478; there were no such gains during the nine months ended December 31, 2009. Gain of Settlement of Accounts Payable During thenine months ended December 31, 2010, the Company agreed to issue 60,000,000 shares of common stock for the assumption of $228,759 of accounts payable and the conversion of notes payable and accrued interest in the amount of $1,166.This resulted in a gain on settlement of accounts payable in the amount of $19,925. Loss of Extinguishment of Debt During the nine months ended December 31, 2010, the Company agreed to issue 32,000,000 shares of common stock for the conversion of $1,380 of debt and the assumption of notes payable and accrued interest in the amount of $15,740.This resulted in a loss on extinguishment of debt in the amount of $110,880. During the nine months ended December 31, 2009, the Company agreed to issued 63,000,000 shares of common stock for the conversion of debt in the amount of $3,728 and the assumption of notes payable and accrued interest in the amount of $271,525.This and a similar transaction resulted in a loss on extinguishment of debt in the amount of $309,696. Loss on Conversion of Notes Payable During the nine months ended December 31, 2010, the Company issued 1,363,636 shares of common stock for the conversion of $9,000 of principal of a note payable with an effective rate of $0.0066 per share; 1,818,182 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0055 per share; 1,694,915 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0059 per share; 2,083,333 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0048 per share; 1,111,111 shares of common stock for the conversion of $5,000 of principal on a note payable with an effective rate of $0.0045 per share; 2,564,103 shares of common stock for the conversion of principal of a note payable with an effective rate of $0.0039 per share; and 3,428,571 shares of common stock for the conversion of $12,000 of principal of a note payable with an effective conversion rate of $0.0035 per share.The Company renegotiated the conversion rate, which was originally $0.005 per share with the lender, this resulted in a loss on the conversion of notes payable in the amount of $2,694, which was charged to operations during the three months ended December 31, 2010. Interest Expense, net of Interest Income Interest expense, net of interest income, amounted to $57,965 for the nine months ended December 31, 2010, a decrease of $434,650 or approximately 88%compared to interest expense, net of interest income, of $492,615 for the nine months ending December 31, 2009. This decrease is due to the conversion and assumption of notes payable by investors. 33 Table of Contents Net Loss For the reasons stated above, our net loss for the nine months ended December 31, 2010, amounted to $1,250,886, a decrease of $1,055,600 or approximately 46% compared to a net loss of $2,306,486 during the nine months ended December 31, 2009. LIQUIDITY AND CAPITAL RESOURCES The December 31, 2010, financial statements have been prepared assuming the Company will continue as a going concern. However, the Company has incurred a loss of $28,420,997 from inception through December 31, 2010, and has a working capital deficiencyof $1,232,113 and shareholder’s equity of $1,021,648, as of December 31, 2010. The Company currently has minimal revenue generating operations and expects to incur substantial operating expenses in order to expand its business. As a result, the Company expects to incur operating losses for the foreseeable future.The accompanying consolidated financial statements do not include any adjustments that might become necessary should the Company be unable to continue as a going concern. Our cash and cash equivalents were $183,235 on December 31, 2010, compared to $46,522 on March 31, 2010. We met our liquidity needs through the issuance of our common stock and notes payable for cash as well as revenue derived from our oil and gas operations. We need to raise additional capital during the fiscal year, in order to maintain our operations. Our ability to continue operations as a going concern and to achieve profitability is highly dependent upon our ability to obtain immediate additional financing, or generate revenues from our acquired oil and gas leasehold interest, none of which can be guaranteed. Unless additional funding is located, it is highly unlikely that we can continue to operate. There is no assurance that even with adequate financing or combined operations, we will generate revenues and be profitable. Ultimately, our success is dependent upon our ability to generate revenues from our acquired oil and gas leasehold interests. Operating activities Net cash used by operating activities for the nine months ended December 31, 2010 was $440,958 compared to $13,890 used inoperating activities in the nine months ended December 31, 2009. The Company had a net loss of $1,250,886 for the nine months ended December 31, 2010 compared to a net loss of $2,306,486 for the nine months ended December 31, 2009. The Company had the following non-cash items during the period: non-cash costs of $7,425 for amortization and depreciation; $274,633for non-cash compensation; $74,260 in non-cash expense for the issuance of shares for equity fundraising; a loss on extinguishment of debt in the amount of $110,800;a gain from the sale ofa working interest in a property of $22,478; a gain from the settlement of account payable in the amount of $19,925; loss from the conversion of notes payable in the amount of $2,694; non-cash costs of $50,244 for depletion; non-cash costs of $2,172 for the depreciation of the asset retirement obligation; $24,319 for the amortization of the discount on notes payable;and $31,938 for the amortization of intangible assets. The Company also had a change in the components of working capital during the period, which generated a decrease of cash in the amount of $273,766. Net accounts receivable for the nine months ended December 31, 2010 was $5,889 compared to $11,340 on March 31, 2010. Investing activities For the nine months ended December 31, 2010 net cash provided by investing activities was $3,751 compared to net cash used in investing activities of $350 in the nine months ended December 31, 2009. Financing activities Our financing activities for the nine months ended December 31, 2010 provided cash of $574,100 as compared to$6,000 for the nine months ended December 31, 2009.Cash generated by financing activities consisted of $542,600 from the issuance of common stock for cash.We plan to raise additional capital during the coming fiscal year. 34 Table of Contents Critical Accounting Policies The consolidatedfinancial statements are prepared in conformity with accounting principles generally accepted in the United States of America. As such, we are required to make certain estimates, judgments and assumptions that we believe are reasonable based on information available. These estimates and assumptions affect the reporting amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. A summary of the significant accounting policies is described in Note 1 to the financial statements. Significant Estimates The Company is involved in a dispute with the operator of certain of the Company’s leashold wells, and the operator has not supplied the Company with several production statements required for us to accurately complete our accounting for the three months ended December 31, 2010.The Company has recognized estimated revenue for these leaseholdsin the amount of $33,550 during the three months ended December 31, 2010 based upon historical production. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK This information has been omitted, as the Company qualifies as a smallerreporting company. ITEM 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our principal executive and financial officer, after evaluating theeffectiveness of our "disclosure controls and procedures" (as defined in theSecurities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of the end ofthe period covered by this report (the "Evaluation Date"), has concluded thatas of the Evaluation Date, our disclosure controls and procedures were effectiveto provide reasonable assurance that information required to be disclosed by usin the reports that we file or submit under the Exchange Act (i) is accumulatedand communicated to our management, including our Chief Executive Officer, asappropriate to allow timely decisions regarding required disclosure, and (ii) isrecorded, processed, summarized and reported within the time periods specifiedin the Commission's rules and forms. There has been no change in our internal control over financial reporting identified during the period covered by this report which have materially affected or is likely to materially affect our internal control over financial reporting. 35 Table of Contents PART II ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The Company issued 1,363,636 shares of common stock for the conversion of $9,000 of principal of a note payable with an effective rate of $0.0066 per share; 1,818,182 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0055 per share; 1,694,915 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0059 per share; 2,083,333 shares of common stock for the conversion of $10,000 of principal of a note payable with an effective rate of $0.0048 per share; 1,111,111 shares of common stock for the conversion of $5,000 of principal on a note payable with an effective rate of $0.0045 per share; 2,564,103 shares of common stock for the conversion of principal of a note payable with an effective rate of $0.0039 per share; and 3,428,571 shares of common stock for the conversion of $12,000 of principal of a note payable with an effective conversion rate of $0.0035 per share.The Company renegotiated the conversion rate, which was originally $0.005 per share with the lender, this resulted in a loss on the conversion of notes payable in the amount of $2,694, which was charged to operations during the three months ended December 31, 2010. The Company issued 5,000,000 shares of common stock for the third party assumption of accounts payable in the amount of $228,759 and the conversion of a note payable in the amount of $1,000 and accrued interest in the amount of $166, which was subscribed during the six months ended September 30, 2010. ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. 36 Table of Contents ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K (a) Form 8-K 1. Filed on July 23, 2010, the Company announced the restatement of the previously issued financial statements for the period ended March 31, 2009. (b) Exhibits ExhibitNumber Description Restated Articles of Incorporation (Incorporated by reference to Exhibit 3.1 to Registration Statement on Form SB-2, Registration No. 33-74240C).* Restated Bylaws (Incorporated by reference toExhibit 3.2 to Registration Statement on Form SB-2, Registration No. 33-74240C).* Articles of Incorporation for the State of Nevada. (Incorporated by reference to Exhibit 2.2 to Form 10-KSB filed February 2000)* Articles of Merger for the Colorado Corporation and the Nevada Corporation (Incorporated by reference to Exhibit 3.4 to Form 10-KSB filed February 2000)* Bylaws of the Nevada Corporation (Incorporated by reference to Exhibit 3.5 to Form 10-KSB filed February 2000)* Specimen of Common Stock (Incorporated byreference to Exhibit 4.1 to Registration Statement on Form SB-2, Registration No. 33-74240C).* Certificate of Designation of Series and Determination of Rights and Preferences of Series A Convertible Preferred Stock (Incorporated by reference to Exhibit 4.2 to Form 10-KSB filed July 12, 2002.)* Incentive Compensation and Employment Agreement for Kent A. Rodriguez (Incorporated by Reference to Exhibit 10.12 of our Form 10-KSB filed July 20, 2001)* 31 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Incorporated by reference to a previously filed exhibit or report. 37 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrantcaused this report to be signed on its behalf by the undersigned, thereunto dulyauthorized. Avalon Oil & Gas, Inc. Date: February 14, 2011 By: /s/Kent Rodriguez Kent Rodriguez Chief Executive Officer Chief Financial and Accounting Officer 38 Table of Contents
